Case 1:19-cv-00428-RGA Document 100 Filed 08/18/20 Page 1 of 8 PageID #: 2305



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

FIRST QUALITY TISSUE, LLC

                 Plaintiff,

         v.                                  C.A. No. 19-428-RGA

IRVING CONSUMER PRODUCTS
LIMITED and IRVING CONSUMER
PRODUCTS, INC.,

                 Defendants.



    JOINT LETTER TO THE HONORABLE RICHARD G. ANDREWS REGARDING
        COMPETING PROPOSALS TO AMEND THE SCHEDULING ORDER




{01598646;v1 }
Case 1:19-cv-00428-RGA Document 100 Filed 08/18/20 Page 2 of 8 PageID #: 2306




Dear Judge Andrews:
        Pursuant to the Court’s instruction on August 17, 2020, the parties submit this letter to
advise the Court of the parties’ competing proposals to amend the Scheduling Order in this
matter. Irving’s proposed form of order is attached hereto as Exhibit 1. First Quality’s
proposed form of order is attached hereto as Exhibit 2.

Irving’s Position

        Irving respectfully requests to extend the current fact discovery deadline of Friday,
August 21, 2020, by twelve weeks to November 13, 2020, as set forth in Irving’s proposed
amended scheduling order. Irving also proposes to extend the schedules for expert discovery
accordingly, while shortening the expert deposition period to three weeks because it will no
longer fall over the holidays and tightening the dispositive motion schedule by a week for each
brief. This schedule leaves 119 days between the close of dispositive motion briefing and the
pretrial conference, and does not change the pretrial conference and trial dates. Irving seeks this
extension for two reasons.
        First, both parties need this extension to complete the substantial amount of fact
discovery that remains to be done. Plaintiff First Quality admits that an extension is necessary,
but proposes only a four-week extension that would preclude service of any additional discovery.
A four-week extension is insufficient and likely will require the parties to request further
extensions, and the parties need to be able to follow up with further discovery requests after
receiving the discovery that is currently outstanding. As explained below, First Quality is still
producing documents and has not substantively responded to most of Irving’s interrogatories,
and none of the eighteen party depositions or six third-party depositions have occurred. Irving
also disputes First Quality’s privilege claims, but First Quality has not yet provided its privilege
log, and this dispute should be resolved before proceeding with the implicated depositions.
       Second, Irving is replacing its lead counsel at Michael Best & Friedrich LLP (“Michael
Best”) with new lead counsel at Latham & Watkins LLP (“Latham’) and will have Michael Best
withdraw shortly, after completing transfer of its files to Latham. Latham was engaged and
admitted to this case last week, and has not yet received the entire case file. Latham has taken
immediate action toward completing fact discovery expeditiously, arranging for production of
over 118,000 pages the day after being admitted. Nevertheless, Latham requires time to get up
to speed before commencing depositions. Irving should not be disadvantaged by forcing its new
lead counsel to rush to complete twenty-four depositions in four weeks, as First Quality
proposes, because there is sufficient room in the schedule to accommodate a twelve-week
extension of fact discovery.
I. SUBSTANTIAL FACT DISCOVERY REMAINS TO BE DONE
        Upon entering this case, Latham was surprised to learn the extensive amount of fact
discovery that remains to be done. First Quality acknowledges that the parties cannot complete
fact discovery by the current August 21 deadline, but its proposal to extend fact discovery by a
mere four weeks is not realistic. There would be more depositions to conduct than business days
in the extended schedule, and First Quality needs to provide a tremendous amount of discovery
before Irving can proceed with depositions. First Quality contends that Irving should have raised
First Quality’s failure to comply with its discovery obligations earlier, but putting aside the



{01598646;v1 }                               1
Case 1:19-cv-00428-RGA Document 100 Filed 08/18/20 Page 3 of 8 PageID #: 2307




parties’ differing views about when issues were raised, the fact remains that as of today First
Quality—as plaintiff—has not provided much of the discovery owed to Irving.
        As of a week ago, First Quality had produced fewer than 8,000 pages of documents. First
Quality had not substantively responded to fourteen of eighteen interrogatories, even though
responses were due months ago. First Quality has not identified a single Bates number of a
single document in its interrogatory responses for which it relies on Federal Rule of Civil
Procedure 33(d). Although First Quality’s counsel has produced privilege logs (which Irving
intends to challenge) on behalf of third-party equipment manufacturers it also represents, First
Quality has not produced any privilege log for its own documents. Irving also intends to update
its own discovery responses, and its new lead counsel is working diligently to identify the
responses that need supplementation and to prepare the supplemental responses.
        A twelve-week extension is warranted so the parties can complete outstanding document
and written discovery, conduct follow-up discovery as appropriate, obtain the Court’s assistance
to resolve any discovery disputes, and conduct the large number of depositions in an orderly
fashion. Irving summarizes the status of discovery below.
Document Production. As of August 12—nine days before the existing fact discovery
deadline—First Quality had produced fewer than 8,000 pages of documents. On August 13 and
14, First Quality produced over 13,000 more pages, which represents a 170% increase in its
production. First Quality has stated that it will complete its document production by August 21,
but has not stated how many more documents it will produce. Irving needs sufficient time to
review these documents, determine whether any follow-up discovery is needed, address
remaining deficiencies with First Quality, and, if necessary, seek the Court’s assistance to
resolve them before taking depositions. Irving’s new lead counsel at Latham quickly arranged to
produce about 118,000 pages responsive to First Quality’s ESI search requests, which constitutes
nearly 60,000 documents, on August 14—the day after being admitted to this case.
Interrogatory Responses. First Quality has failed to provide any substantive responses to all
fourteen interrogatories in Irving’s Second Set of Interrogatories (Nos. 5–18), despite serving
objections months ago. In total, First Quality has only responded to four interrogatories. First
Quality invoked Federal Rule of Civil Procedure 33(d) for two of those responses, but to date has
not identified a single responsive document. Irving’s new lead counsel intends to meet-and-
confer with First Quality promptly to provide First Quality with a final opportunity to commit to
providing responses and, absent this commitment, will promptly seek the Court’s assistance. To
be sure, discovery should be proportional, but First Quality cannot excuse its basic failure to
respond to almost all interrogatories by invoking proportionality. Irving needs to receive First
Quality’s interrogatory responses, have a reasonable opportunity to review them, issue follow-up
interrogatories if appropriate, and address any disputes about their sufficiency with First Quality
and, if necessary, the Court, before taking depositions. Irving also intends to supplement its
interrogatory responses to update its positions and to reflect its recent substantial document
production. Now that the Court has construed the claims, Irving also would expect First Quality
to narrow its assertion of all claims of the three related asserted patents—40 claims—so that the
parties can update their positions in a focused manner.
Privilege Logs. Although First Quality’s counsel has served privilege logs for subpoenaed third-
party equipment and software suppliers, First Quality has not produced a privilege log for its
own internal documents. Irving intends to challenge the privilege logs it has received and would


{01598646;v1 }                               2
Case 1:19-cv-00428-RGA Document 100 Filed 08/18/20 Page 4 of 8 PageID #: 2308




prefer to raise this privilege challenge to the Court once, in a comprehensive manner, after
receiving First Quality’s privilege log to avoid presenting disputes to the Court in a piecemeal
fashion. Prior to Irving’s recent substantial production, Irving had not identified responsive
privileged documents, and Irving now intends to log those documents withheld from its recent
production as privileged. The schedule should provide the parties with sufficient time to present
their privilege disputes to the Court and for the Court to resolve them, so that the parties can
receive any documents that the Court orders to be produced in advance of depositions. Contrary
to First Quality’s contention, Irving is not seeking to revisit this Court’s earlier ruling about
work-product testing of products for this case; First Quality has claimed privilege over materials
exchanged with third parties years before this case was filed.
Depositions. No depositions have occurred. The parties have noticed a total of eighteen
depositions of each other and at least six third-party depositions. First Quality’s proposed four-
week extension would require an unduly compressed deposition schedule, even if there were not
major discovery issues to be resolved in advance of depositions as detailed above. As the Court
is well aware, these depositions (including those of Irving’s witnesses in Canada) will need to
proceed remotely due to the COVID-19 pandemic, and the process of Irving’s new lead counsel
meeting Irving’s witnesses and preparing them for deposition will take longer due to the
pandemic. Rather than having to come back to this Court to request further extensions and
permission to schedule depositions after the fact discovery deadline, Irving proposes a twelve-
week extension that will give the parties the time they actually need to complete fact discovery.
II. IRVING SHOULD NOT BE PREJUDICED BY DENYING ITS NEW LEAD
    COUNSEL REASONABLE TIME TO GET UP TO SPEED BEFORE DEPOSITIONS
Irving’s new lead counsel at Latham was engaged last week and is working diligently to get up
to speed and complete fact discovery. This case is still at a relatively early stage, and there is
sufficient room in the schedule to provide Irving’s new lead counsel with a reasonable time to
get up to speed before depositions proceed without affecting the scheduled trial. First Quality’s
four-week extension would prejudice Irving by denying its new lead counsel sufficient time to
learn the case and be prepared for depositions. Irving respectfully submits that this would be
particularly inappropriate because First Quality has done little to meet its own discovery
obligations. First Quality’s excuse that Irving did not move to compel First Quality to do so long
ago indicates that Irving’s new lead counsel likely will need to seek the Court’s assistance soon.
                                 *               *              *
For the foregoing reasons, Irving respectfully requests that the Court enter its proposed amended
scheduling order extending fact discovery by twelve weeks with corresponding extensions of the
deadlines through briefing of dispositive motions.




{01598646;v1 }                               3
Case 1:19-cv-00428-RGA Document 100 Filed 08/18/20 Page 5 of 8 PageID #: 2309




First Quality’s Position
Distilling down Irving’s 3-page argument, it reads: (a) Irving chose to ignore its discovery
obligations for months and failed to engage with First Quality regarding the purported disputes it
now raises or the scheduling of depositions noticed over a month ago (b) Irving chose to have
new counsel enter an appearance one week before the close of fact discovery and (c) Irving’s
new counsel at Latham was apparently “surprised” that a sophisticated company like Irving and
its sophisticated counsel at its other three law firms of Ashby & Geddes, Michael Best &
Friedrich, and Bereksin & Parr (who all represented Irving at the parties’ mediation less than 2.5
weeks ago) would allow discovery to descend into this supposedly dire state. But Latham’s
apparent astonishment at the state of discovery is not a proper basis for granting Irving
essentially a fact discovery do-over. The short response, also, is that the situation is not so grim.
While substantial more discovery could be done in the three more months Irving requests – and
no doubt Irving’s six newest Latham attorneys alone could spend countless hours on that task –
the amount of discovery that needs to get done in this case can be completed in one additional
month. Irving’s position from the outset has been that discovery must be proportional to the
needs of the case and indeed it has gone to great lengths to conscribe the scope of discovery.
Having strategically sought and obtained significant concessions from First Quality on the scope
of discovery through its former lead counsel, Irving would now mire the case with months of
unnecessary, vexatious, and untimely “follow-up” discovery.
Irving’s reliance on new counsel and the purported desire to not prejudice Latham’s ability to get
up to speed is nothing more than sleight of hand. Latham is the fourth law firm now
representing Irving in this case. Counsel from Ashby & Geddes has been a party to every
correspondence and meet and confer in this case since the outset. Irving is also represented by
“Irving’s long-time outside counsel” and “chief outside intellectual property counsel” at the
Canadian law firm of Bereksin & Parr. (D.I. 29.) Recall that Irving attempted to side step the
law governing foreign counsel’s access to highly confidential party discovery by having
Bereksin attorneys entered under the PO. In support of Irving’s position – which the Court
rejected – Irving argued that its Canadian counsel serves as Irving’s “primary contact for U.S.
counsel.” Thus the replacement of one lead U.S. counsel for another is not nearly as impactful as
Irving contends. Although not admitted in this case, counsel for Bereskin has been involved at
every step since Irving was sent a demand letter in 2018. Bereksin attorneys attended the
Markman hearing on June 24 and mediation on July 31. Bereskin attorneys also appear to have
been involved with Irving’s ESI efforts. If three more months of additional discovery was truly
necessary, one of Irving’s two other law firms could and would have sounded the alarm sooner.
No such alarm was raised when the Court asked the parties about the status of discovery at the
end of the June 24 Markman. Irving did not raise the issue with Judge Thynge at the conclusion
of the July 31 mediation. Irving’s counsel did not request a discovery dispute teleconference
over these many months to address any of its late-manufactured concerns. In fact Irving and its
pre-Latham law firms simply ignored First Quality’s attempts to meet and confer regarding
written discovery, ESI, or a deposition schedule at all. Contrary to Latham’s revision of the facts:
     First Quality served its responses and objections to Irving’s Interrogatory Nos. 5-18 on
      June 11, over two months ago, and expressly sought to meet and confer regarding the
      scope and number of Irving’s overbroad topics and to discuss Irving’s own failure to
      substantively respond to over twenty ROGs or provide even one verified ROG response.
      Irving did not respond to First Quality’s request for a meet and confer, or mention those


{01598646;v1 }                                4
Case 1:19-cv-00428-RGA Document 100 Filed 08/18/20 Page 6 of 8 PageID #: 2310




        ROG responses until last week. Rather it took the position that it did not intend to respond
        to First Quality’s ROGs until the end of fact discovery, not before depositions.
     First Quality provided its ESI terms to Irving on June 15 and repeatedly (on at least July
      1, 7, and 13) requested Irving to run those terms on its production and to confer regarding
      a mutual exchange of ESI and privilege logs. The parties agreed that they had exhausted
      their non-ESI efforts and that document production in this case would be completed via
      ESI. The parties conferred on August 7, with Irving reporting that it was still in the
      process of investigating ESI, and could not commit to a date certain for its production. It
      was agreed however, on Irving’s suggestion, that the parties would work on narrowing the
      scope of ESI on both sides once Irving was far along enough in its ESI investigation. One
      week later, without warning and without any indication of whether it intends to honor its
      commitment to narrow ESI, it sprang 60,000 ESI documents on First Quality. Irving now
      wrongly attempts to cast First Quality as a bad actor for delay in its ESI production when
      First Quality has been waiting to discuss narrowing ESI at Irving’s suggestion.
     On July 17, over a month ago, First Quality served deposition notices on Irving. First
      Quality repeatedly asked Irving for its witnesses’ availability and Irving refused to provide
      even a single deposition date. First Quality even indicated that it would be willing to
      proceed with depositions without first having all of Irving’s documents given the limited
      issues in this case, but Irving still would not provide its witnesses’ availability.
     Irving itself served deposition notices nearly a month ago on July 23. Unlike Irving, First
      Quality actually provided those witnesses’ availability and even confirmed that numerous
      First Quality witnesses were available to be deposed on the very date and time noticed by
      Irving. Up until just days before those depositions, Irving refused to confirm whether or
      not it would take those depositions as noticed or not, causing First Quality to suffer
      significant and now unnecessary cost and disruption to its business.
     Moreover, as to the discovery and privilege logs provided by subpoenaed third party
      consultants – which Irving now contends offhand “Irving intends to challenge” at some
      time in the future – that issue has been ripe for quite some time. Responses and objections
      to Irving’s subpoenas were served on May 28. Subsequently the parties discussed that
      much of the work performed by these consultants was expressly at the direction of counsel
      and thus privileged, and in any event not proportional to the needs of this case. The
      consulting agreements giving rise to the privileged relationship were produced to Irving
      on July 8, and detailed privilege logs were provided on July 21 and July 22. These third
      parties have already expended a tremendous amount of time and energy responding to
      these subpoenas and Irving has done nothing to timely present this manufactured privilege
      dispute to the Court as required by Fed. R. Civ. P. 45, instead stringing these third parties
      along for months. The discovery it seeks from them (like all of the other privileged testing
      Irving belatedly seeks) is also a fishing expedition to the extreme as it seemingly relates
      only to Irving’s long-withdrawn inequitable conduct claim and Irving has in these past
      months presented no other possible relevance for this privileged testing information.
The state of discovery is a product of Irving’s making. While Irving now asks for “sufficient
time” to address all of these issues with the Court, it had sufficient time to conduct – or compel –
the discovery it believed was proportional to the needs of the case. Irving strategically chose not
to and its new counsel should not be permitted to raise these so-called disputes at its leisure.


{01598646;v1 }                                5
Case 1:19-cv-00428-RGA Document 100 Filed 08/18/20 Page 7 of 8 PageID #: 2311




Instead, Irving should be held to the very same standard for conducting discovery that it urged
the Court adopt in March. (See D.I. 50, 56.) In resisting First Quality’s requests that Irving
supplement its 100 document production, and noting one set of subpoenas First Quality served
on Irving’s equipment supplier for manufacturing the accused products, Irving argued that “First
Quality’s approach to discovery leads to the unavoidable conclusion that its tactical goal is to
force Irving to spend an inordinate amount of resources responding to First Quality’s discovery.
This conclusion is based upon . . . First Quality’s scorch-the-earth unwillingness to agree to
reasonable limitations to the scope of its discovery requests.” (D.I. 50.) Irving not long ago
stressed that the proportionality standard must govern and that in view of the limited issues in
this case First Quality was then engaged in “an unreasonably expensive fishing expedition
exemplifies why the standard for discovery was changed.” (D.I. 56.) Just because Irving is
apparently displeased with the success of its previous lead counsel’s approach, it should not be
allowed to simply reverse course with new counsel at the helm of its discovery efforts.
Indeed Irving’s new counsel apparently intends to use its requested three-month extension to re-
litigate long resolved issues. In a letter from Latham yesterday, counsel argued that materials
relating to testing “cannot conceivably be privileged.” But Irving already moved for these same
materials in April, and the Court found that “[t]o the extent that the plaintiffs have done testing
with what I assume are consulting experts, in terms of moving forward with the case, that is
work product, and I’m not going to require that it be disclosed.” (See Apr. 7, 2020 Hr’g Tr. at
9:10-23). Permitting Latham to ignore this case history and to re-raise such challenges simply
because it apparently does not yet have the benefit of the complete case file is highly prejudicial
to First Quality. And re-litigation of such issues needlessly burdens the parties and the Court.
Clearly Irving seeks to distance itself from every action and inaction of its former lead counsel,
noting that Michael Best will withdraw immediately upon turning over the case file. It goes so
far as to congratulate Latham for swiftly coordinating the production of Irving’s ESI just one day
after entering its appearance – a task that its former counsel refused to do for months and just last
week represented to First Quality could not be done for many more weeks. But this Janus-faced
praise only confirms that it is Irving, and not First Quality, who has acted improperly to date.
Moving forward, Irving’s six new Latham attorneys, with the assistance of counsel from Ashby
& Geddes and Bereksin, is more than capable of getting up to speed and conducting the limited
depositions remaining. Contrary to Irving’s suggestion, conducting the depositions in this case
remotely will only reduce the time and burden associated with their preparation and completion.
First Quality agrees that, because of Irving’s delays, some extension is warranted to complete
discovery. But, Irving’s proposed schedule seeks to borrow from First Quality to pay Irving.
While Irving’s proposal indeed may be doable in the abstract, by “shortening” and “tightening”
the remainder of the schedule, it now provides for no slack in the case. Irving’s lengthy three
month extension – which it admits it intends to use to propound even more discovery – sucks all
the air out of the room and solely for Irving’s and its newest counsel’s benefit. First Quality and
its counsel would be forced to work around a very different schedule than previously negotiated
and planned for. And if any unforeseen circumstances occur between now and trial, First
Quality will be required to make the unfair decision of requesting an extension (or permitting
Irving one) or losing its trial date. Under First Quality’s compromise proposal, the parties can
focus the next month on the necessary discovery that is proportional to the needs of this case
(and not use the extension as a discovery reset button and to re-litigate old matters) while also
not prejudicing First Quality’s ability to meaningfully prepare the remaining aspects of this case.


{01598646;v1 }                                6
Case 1:19-cv-00428-RGA Document 100 Filed 08/18/20 Page 8 of 8 PageID #: 2312




 Dated: August 18, 2020

 FISH & RICHARDSON P.C.                 ASHBY & GEDDES

 /s/ Warren Keith Mabey, Jr.            /s/ John G. Day
 Warren Keith Mabey, Jr. (#5775)        John G. Day (#2403)
 Nitika Gupta Fiorella (#5898)          Andrew C. Mayo (#5207)
 222 Delaware Avenue, 17th Floor,       500 Delaware Avenue, 8th Floor
 P.O. Box 1114                          P.O. Box 1150
 Wilmington, DE 19801                   Wilmington, DE 19899
 (302) 652-5070                         (302) 654-1888
 mabey@fr.com                           jday@ashbygeddes.com
 fiorella@fr.com                        amayo@ashbygeddes.com

 Edmond R. Bannon                       Maximilian A. Grant
 Jeffrey C. Mok                         Matthew J. Moore
 7 Times Square                         Inge A. Osman
 20th Floor                             LATHAM & WATKINS LLP
 New York, NY 10036                     555 Eleventh Street, NW, Suite 1000
 (212) 765-5070                         Washington, D.C. 20004-1304
 bannon@fr.com                          (202) 637-2200
 jmok@fr.com
                                        Charles H. Sanders
 Attorneys for Plaintiff                David W. Rowe
 First Quality Tissue, LLC              Paul Weinand
                                        LATHAM & WATKINS LLP
                                        200 Clarendon Street
                                        Boston, MA 02116
                                        (617) 948-6000

                                        Attorneys for Defendants Irving Consumer
                                        Products Limited and Irving Consumer
                                        Products, Inc.




{01598646;v1 }                      7
